CRIMINAL COMPLAINT
(Submitted electronically)

 

 

 

. * 5 of ARIZONA
United States District Court DISTRICT of ARIZ
United States of America DOCKET NO.
Y.
Brandon J. Fountain —SINATES CASENG
DOB: 1981; United States Citizen GISTRATE'S CASE NO.
21-04561MJ

 

 

Complaint for violation of Title 21, United States Code, Section 846

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
Beginning at a time unknown, and continuing to on or about July 30, 2021, at or near Nogales, in the District of
Arizona, Brandon J. Fountain did knowingly and intentionally combine, conspire, confederate and agree together
and with other persons known and unknown to possess with intent to distribute 400 grams or more of a mixture or
substance containing a detectable amount of fentanyl, a Schedule II controlled substance, in violation of Title 21,
United States Code, Sections 841(a)(1) and 841(b)(1)(A)(vi); and 50 grams or more of methamphetamine, or 500
grams or more of a mixture or substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance; in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) (vii).
All in violation of Title 21, United States Code, Section 846.
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On July 30, 2021, at approximately 1:43 p.m., Brandon J. FOUNTAIN presented himself for entry into the United

States from the Republic of Mexico at the Mariposa Port of Entry in Nogales, Arizona. FOUNTAIN was a passenger
on a passenger shuttle bus, During inspection, the bus driver alerted Customs and Border Protection Officers (CBPOs)
that FOUNTAIN had been acting suspicious. The bus driver stated he examined the bus before any passengers
boarded and made sure the bathroom door was locked, The driver then stated he noticed an African American maie,
weating a hat and a red shirt, board the bus first and go directly to the bathroom. The driver stated he was in the
bathroom for a short period of time, then exited and took a seat. The bus driver stated there is a camera on board.
CBPOs conducted a manual, visual and canine inspection of the bus. The CBP canine alerted to an odor it is trained
to detect emanating from seat 44 on the bus and CBPOs discovered one package wedged in between the seats. CBPOs
searched the bathroom of the bus and discovered additional packages in a natural void behind the mirror, The CBP
canine also conducted a sniff of FOUNTAIN and alerted to a trained odor emanating from the backpack FOUNTAIN
had in his possession, CBPOs discovered a total of five packages. Representative samples of the contents of the
packages tested positive for the characteristics of fentanyl and methamphetamine, The fentanyl had a total weight of
513.4 grams and the methamphetamine had a total weight of 2.36 kilograms.

 

 

 

After waiving his Miranda rights, FOUNTAIN initially stated he did not enter the bus bathroom. FOUNTAIN stated
he entered the bus and sat towards the rear of the bus. When agents advised FOUNTAIN there was a camera on
board, FOUNTAIN then changed his story and stated he did not place the drugs on the bus. FOUNTAIN stated he
went to the bathroom to make sure the drugs were there and that he also checked the seat to make sure those drugs
were there as well. FOUNTAIN stated “they told him” where the narcotics were concealed, and that is how he knew
where to check. FOUNTAIN stated the drugs were in the bathroom mirror. FOUNTAIN also admitted to knowing
about narcotics hidden in the bus seat. FOUNTAIN was going fo be paid $600 to “watch the bus”,

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

REQUEST DETENTION SIGNATURE OF COMPLAINANT
Digitally signe: LADEN
Being duly sworn, I declare that the foregoing is MLADEN BRALJ BRA

Date: 2021.08.02 09:55:50 -07'60"

 

 

true and correct to the best of my knowledge.
OFFICIAL TITLE

JS2/pl
AUTHORIZED AUSA Julie Sottosanti HSI Special Agent
Mladen Bralj

Sworn to telephonically.
SIGNATURE OF MAGISTRATE JUDGE® DATE

AY puss. Roping» August 2, 2021

1 See Federal rues of Comins] Procedure Rujes 3, 4.1 and 54

 

 

 

 

 

 
